                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 ELBERT BROWN, et al.,

                 Plaintiffs,

         v.                                               Civil Action No. 15-01380 (KBJ)

 GOVERNMENT OF THE DISTRICT OF
 COLUMBIA,

                 Defendant.


                                    JOINT STATUS REPORT

       As directed by the Court’s July 26, 2019 Minute Order, the Parties submit this Joint Status

Report. The Parties continue to discuss the possibility of settlement, and, at plaintiffs’ request, the

District of Columbia has disclosed information intended to assist plaintiffs in ascertaining the size

of the potential classes they identified in their Fifth Amended Complaint. At this time, the Parties

believe an additional stay of the litigation, until January 2, 2020, would further assist them in

pursuing the amicable resolution of this case. Accordingly, the Parties request an extension of the

stay and propose the filing of another joint status report on or before January 2, 2020.

Dated: September 24, 2019.                          Respectfully submitted,

 /s/ William Claiborne                              KARL A. RACINE
 WILLIAM CLAIBORNE [446579]                         Attorney General for the District of Columbia
 ClaiborneLaw
 717 D Street, N.W.                                 TONI MICHELLE JACKSON
 Suite 300                                          Deputy Attorney General
 Washington, D.C. 20004                             Public Interest Division
 (202) 824-0700
 claibornelaw@gmail.com                             /s/ Fernando Amarillas
                                                    FERNANDO AMARILLAS [974858]
 Counsel for Plaintiffs                             Chief, Equity Section
    /s/ Robert Rich
    GREGORY M. CUMMING [1018173]
    ROBERT RICH [1016908]
    Assistant Attorneys General
    441 Fourth Street, N.W., Suite 630 South
    Washington, D.C. 20001
    (202) 724-6627; 724-6591
    gregory.cumming@dc.gov;
    robert.rich@dc.gov

    Counsel for Defendant




2
